Exhibit 10.2
 
STAND-ALONE STOCK OPTION AGREEMENT
 
THIS STAND-ALONE STOCK OPTION AGREEMENT (this “Agreement”) dated as of the 11th
day of January, 2011 by and between FalconStor Software, Inc., a Delaware
corporation (the “Company”), and James P. McNiel (the “Optionee”).
 
RECITALS
 
WHEREAS, the Optionee and the Company have executed that certain Employment
Agreement dated January 11, 2011 (the “Employment Agreement”);
 
WHEREAS, pursuant to the terms of the Employment Agreement, on the date hereof
the Compensation Committee (the “Committee”) of the Company’s Board of Directors
(the “Board”) granted to the Optionee, subject to stockholder approval of this
Agreement, a nonqualified stock option to purchase all or any part of
1,220,000 shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), subject to and upon the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:
 
1. Grant of Option.  This Agreement evidences the Committee’s grant to the
Optionee of the right and option to purchase, subject to and on the terms and
conditions set forth herein, and subject to stockholder approval of this
Agreement, all or any part of 1,220,000 shares of the Company’s Common Stock
(the “Shares”) at an exercise price per Share equal to the closing price of the
Common Stock on the NASDAQ Global Market on the date hereof (the “Option”),
exercisable from time to time, subject to the provisions of this Agreement,
prior to 5:00 p.m., New York City time, the ten (10) year anniversary of the
date hereof, unless earlier terminated pursuant to Section 8.  If stockholder
approval of this Agreement is not obtained on or prior to the first anniversary
of the date of the Employment Agreement, this Agreement and the grant made
hereunder will be deemed void ab initio.
 
2. Exercisability of Option.  Subject to Section 1 and Section 8 hereof, the
Option will vest and become exercisable in accordance with the following
schedule: thirty three percent (33%) on the first anniversary of the date of the
Employment Agreement; thirty three percent (33%) on the second anniversary of
the date of the Employment Agreement; and thirty-four percent (34%) on January 1
of the third year following the date of the Employment Agreement.  For the
avoidance of doubt, assuming stockholder approval of this Agreement, the Option
will vest and become exercisable as follows: thirty three percent (33%) on
January 11, 2012; thirty three percent (33%) on January 11, 2013, and
thirty-four percent (34%) on January 1, 2014.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Method of Exercise of Option.
 
3.1 Method of Exercise.  The Option to the extent then exercisable may be
exercised in whole or in part by giving written notice to the Company specifying
the number of Shares to be purchased, accompanied by payment in full of the
purchase price, in cash, or by check or such other instrument as may be
acceptable to the Committee.  As determined by the Committee, in its sole
discretion, at or after grant, payment in full or in part may be made at the
election of the Optionee (a) in the form of shares of Common Stock owned by the
Optionee (based on the Fair Market Value (as defined below) of the shares) that
are not the subject of any pledge or security interest, (b) in the form of
shares of Common Stock withheld by the Company from the shares of Common Stock
otherwise to be received with such withheld shares of Common Stock having a Fair
Market Value equal to the exercise price, or (c) by a combination of the
foregoing, provided that the combined value of all cash and cash equivalents and
the Fair Market Value of any shares surrendered to the Company is at least equal
to such exercise price.  Notwithstanding the forgoing, the Optionee may not take
any actions that are prohibited by the Sarbanes-Oxley Act of 2002 and the rules
and regulations promulgated by the Securities and Exchange Commission or any
agency thereunder.  The Optionee shall have the right to dividends and other
rights of a stockholder with respect to the Shares purchased upon exercise of
the Option at such time as the Optionee (a) has given written notice of exercise
and has paid in full for such Shares, and (b) has satisfied such conditions that
may be imposed by the Company with respect to the withholding of taxes.
 
3.2 Fair Market Value.  “Fair Market Value” means the closing price on the date
of grant on the principal securities exchange on which shares of Common Stock
are listed (if the shares of Common Stock are so listed), or, if not so listed
or regularly quoted, the mean between the closing bid and asked prices of
publicly traded shares of Common Stock in the over the counter market, or, if
such bid and asked prices shall not be available, as reported by any nationally
recognized quotation service selected by the Company, or as determined by the
Committee in a manner consistent with the provisions of the United States
Internal Revenue Code of 1986, as amended. Anything in this Section 3.2 to the
contrary notwithstanding, in no event shall the purchase price of a share of
Common Stock be less than the minimum price permitted under the rules and
policies of any national securities exchange on which the shares of Common Stock
are listed.
 
4. Tax Withholding.  Upon any exercise of the Option in whole or in part, the
Company shall have the right at its option to (a) require the Optionee (or
personal representative or beneficiary, as the case may be) to pay or provide
for payment of the amount of any taxes which the Company may be required to
withhold with respect to the Option or (b) deduct from any amount payable in
cash the amount of any taxes which the Company may be required to withhold with
respect to such cash payment. In any case where a tax is required to be withheld
in connection with the delivery of shares of Common Stock, the Board may in its
sole discretion grant to the Optionee the right to elect, pursuant to such rules
and subject to such conditions as the Board may establish, to have the Company
reduce the number of shares to be delivered by (or otherwise reacquire) the
appropriate number of shares valued at their then Fair Market Value to satisfy
such withholding obligation.
 
5. No Transferability; Limited Exception to Transfer Restrictions.  The Option
is not transferable and may be exercised solely by the Optionee during his
lifetime or after his death by the person or persons entitled thereto under his
will or the laws of descent and distribution.  The Committee, in its sole
discretion, may permit a transfer of the Option in whole or in part to (a) a
trust for the benefit of the Optionee, (b) a member of the Optionee’s immediate
family (or a trust for his or her benefit) or (c) pursuant to a domestic
relations order. Any attempt to transfer, assign, pledge or otherwise dispose
of, or to subject to execution, attachment or similar process, the Option in
whole or in part contrary to the provisions hereof shall be void and ineffective
and shall give no right to the purported transferee.
 
 
 

--------------------------------------------------------------------------------

 
 
6. No Employment Rights.  Nothing contained in this Agreement shall confer upon
the Optionee any right to continue in the employ or other service of the Company
or any of its subsidiaries, nor constitute any contract or agreement of
employment or other service, nor shall interfere in any way with the right of
the Company to change the Optionee’s compensation or other benefits or to
terminate the employment of the Optionee, with or without cause; provided,
however, that nothing contained in this Agreement shall adversely affect any
independent contractual right of the Optionee, including but not limited to the
Optionee’s rights under the Employment Agreement, without his consent thereto.
 
7. Regulations.  This Agreement and the grant and exercise of the Option
hereunder, and the obligation of the Company to sell and deliver shares under
the Option shall be subject to all applicable laws, rules and regulations, and
to such approvals by any governmental agencies, national securities exchanges
and interdealer quotation systems as may be required.  Additionally,
notwithstanding any other provision in this Agreement, the Option may not be
exercised in whole or in part unless and until the Shares to be issued upon the
exercise thereof have been registered under the Securities Act of 1933, as
amended, and applicable state securities laws, or are, in the opinion of counsel
to the Company, exempt from such registration in the United States.  The Company
shall not be under any obligation to register under applicable federal or state
securities laws any Shares to be issued upon the exercise of the Option granted
hereunder in order to permit the exercise of the Option in whole or in part and
the issuance and sale of the Shares subject to the Option, although the Company
may in its sole discretion register such Shares at such time as the Company
shall determine.  If the Company chooses to comply with such an exemption from
registration, the Shares to be issued upon the exercise of the Option may, at
the direction of the Committee, bear an appropriate restrictive legend
restricting the transfer or pledge of the Shares represented thereby, and the
Committee may also give appropriate stop transfer instructions with respect to
the Shares to the Company's transfer agent.  The Company undertakes that
following stockholder approval of this Agreement the Company will seek to
register the resale of the Shares.  Additionally, the Optionee understands and
acknowledges that he is subject to the Company’s rules regarding insider trading
contained in the Company’s Code of Conduct or otherwise.
 
8. Adjustment and Termination upon Certain Events.
 
8.1 Adjustments.  If there shall occur any extraordinary dividend or other
extraordinary distribution in respect of the Common Stock (whether in the form
of cash, Common Stock, other securities, or other property), or any
reclassification, recapitalization, stock split (including a stock split in the
form of a stock dividend), reverse stock split, reorganization, merger,
combination, consolidation, split-up, spin-off, combination, repurchase, or
exchange of Common Stock or other securities of the Company, or there shall
occur any similar, unusual or extraordinary corporate transaction or event in
respect of the Common Stock or a sale of substantially all the assets of the
Company as an entirety, then the Board shall, in such manner and to such extent
(if any) as it deems appropriate and equitable (a) proportionately adjust any or
all of (i) the number and type of shares of Common Stock (or other securities)
which thereafter may be made the subject of the Option, (ii) the number, amount
and type of shares of Common Stock (or other securities or property) subject to
the Option, (iii) the grant, purchase, or exercise price of the Option, (iv) the
securities, cash or other property deliverable upon exercise of the Option, or
(v) the performance standards appropriate to the Option, or (b) in the case of
an extraordinary dividend or other distribution, recapitalization,
reclassification, merger, reorganization, consolidation, combination, sale of
assets, split up, exchange, or spin off, make provision for a cash payment or
for the substitution or exchange of the Option or the cash, securities or
property deliverable to the Optionee based upon the distribution or
consideration payable to holders of the Common Stock of the Company upon or in
respect of such event. In any of such events, the Board may take such action
sufficiently prior to such event if necessary to permit the Optionee to realize
the benefits intended to be conveyed with respect to the underlying shares in
the same manner as is available to stockholders generally.
 
 
 

--------------------------------------------------------------------------------

 
 
8.2 Change of Control.  In the event there is a Change of Control (as defined
under the Employment Agreement), any outstanding unvested Options will
automatically vest and become exercisable on the date of such Change of Control
in accordance with the terms of the Employment Agreement and the 2005 Key
Executive Severance Protection Plan.
 
8.3 Effect of Termination of Employment.  
 
(a) Termination by Death.  Unless otherwise determined by the Committee, if the
Optionee’s employment with or service to the Company terminates by reason of
death, the Option may thereafter be exercised, to the extent then exercisable
(or on such accelerated basis as the Committee shall determine at or after
grant), by the legal representative of the estate or by the legatee of the
Optionee under the will of the Optionee, for a period of one (1) year after the
date of such death or until the expiration of the stated term of the Option as
provided under this Agreement, whichever period is shorter.
 
(b) Termination by Reason of Disability.  Unless otherwise determined by the
Committee, if the Optionee’s employment with or service to the Company
terminates by reason of total and permanent disability, the Option may
thereafter be exercised, to the extent it was exercisable at the time of
termination due to disability (or on such accelerated basis as the Committee
shall determine at or after grant), but may not be exercised after three (3)
months after the date of such termination of employment or service or the
expiration of the stated term of the Option, whichever period is shorter;
provided, however, that, if the Optionee dies within such three (3) month
period, the Option shall thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of one (1) year after the date of
such death or for the stated term of the Option, whichever period is shorter.
 
(c) Termination by Reason of Retirement.  Unless otherwise determined by the
Committee, if the Optionee’s employment with or service to the Company
terminates by reason of Normal or Early Retirement (as such terms are defined
below), the Option may thereafter be exercised to the extent it was exercisable
at the time of such Normal or Early Retirement (or on such accelerated basis as
the Committee shall determine at or after grant), but may not be exercised after
three (3) months after the date of such termination of employment or service or
the expiration of the stated term of the Option, whichever date is earlier;
provided, however, that, if the Optionee dies within such three (3) month
period, the Option shall thereafter be exercisable, to the extent to which it
was exercisable at the time of death, for a period of one (1) year after the
date of such death or for the stated term of the Option, whichever period is
shorter.  For purposes of this paragraph, “Normal Retirement” shall mean
retirement from active employment with the Company on or after the normal
retirement date specified in the applicable Company pension plan or if no such
pension plan, age 65, and “Early Retirement” shall mean retirement from active
employment with the Company pursuant to the early retirement provisions of the
applicable Company pension plan or if no such pension plan, age 55.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Other Termination.  Unless otherwise determined by the Committee, if the
Optionee’s employment with or service to the Company for any reason other than
death, disability or Normal or Early Retirement, the Option shall thereupon
terminate, except that the portion of the Option that was exercisable on the
date of such termination of employment or service may be exercised for the
lesser of thirty (30) days after the date of termination or the balance of the
Option’s term if the Optionee’s employment or service with the Company is
terminated by the Company without Cause (as defined under the Employment
Agreement).  The transfer of the Optionee from the employ of or service to the
Company to the employ of or service to a subsidiary, or vice versa, or from one
subsidiary to another, shall not be deemed to constitute a termination of
employment or service for purposes of this Agreement.
 
9. Limitation of Liability.  No member of the Committee, or any officer or
employee of the Company acting on behalf of the Committee, shall be personally
liable for any action, determination or interpretation taken or made in good
faith with respect to this Agreement, and all members of the Committee and each
and any officer or employee of the Company acting on their behalf shall, to the
extent permitted by law, be fully indemnified and protected by the Company in
respect of any such action, determination or interpretation.
 
10. Shares to be Reserved.  The Company shall at all times during the term of
the Option reserve and keep available such number of shares of Common Stock as
will be sufficient to satisfy the requirements of this Agreement.
 
11. Assignment.  Except as expressly provided herein, neither this Agreement nor
any of the rights or obligations hereunder may be assigned or delegated by any
party hereto without the express written consent of the other party hereto,
provided, however, that no consent will be required for the assignment to any
successor to all or substantially all of the Company’s assets or business
(whether by purchase, merger, consolidation or otherwise).
 
12. Notices.  All notices provided for in this Agreement will be in writing
signed by the party giving such notice sent by (i) registered or certified mail,
return receipt requested, (ii) any prepaid overnight courier delivery service
then in general us, (iii) hand or (iv) facsimile transmission or similar means
of communication if such transmission of such notice is confirmed immediately by
any of the other means set forth above, as follows:
 
If to the Company:                               c/o FalconStor Software, Inc.
2 Quadrangle, Suite 2S01
Melville, New York 11747
Attention: Chief Financial Officer
 
 
 

--------------------------------------------------------------------------------

 


If to the Employee:                               James P. McNiel
18 Central Drive
Melville, New York 11545


or at such other address as will be indicated to either party in
writing.  Notice of change of address will be effective only upon receipt. A
notice provided in the manner required herein will be deemed given : (i) if
delivered personally, upon delivery; (ii) if sent by overnight courier, on the
first business day after it is sent; (iii) if mailed, three business days after
mailing; and (iv) if sent by fax, upon actual receipt of the fax or confirmation
thereof (whichever is first).
 
13. Waiver.  The Company’s failure to enforce any provision of this Agreement
will not constitute a waiver of its right to enforce such provision.  The
parties reserve the right to waive by mutual written consent for a specific
period and under specific conditions any provision of this Agreement, provided
that such waiver shall be limited to the period and conditions specified by
mutual written consent and shall in no way constitute a general waiver, or be
considered as evidence of any given interpretation of any provision so waived.
 
14.  Governing Law; Jurisdiction.  This Agreement will be governed and construed
in accordance with the laws of the State of New York applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law. Each party agrees that any action or proceedings
relating to this Agreement seeking injunctive relief or enforcement of an
arbitration award may be instituted against such party in any appropriate court
in the State of New York and hereby irrevocably submits to the jurisdiction of
the State and Federal courts of the State of New York and waives any claim of
forum nonconveniens with respect thereto.
 
15.  Descriptive Headings.  The Section headings contained herein are for
reference purposes only and will not in any way affect the meaning or
interpretation of this Agreement.
 
16. Severability.  If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, to achieve the intent of the parties to the extent possible. In any
event, all other provisions of this Agreement shall be deemed valid and
enforceable to the extent possible.
 
17. Entire Agreement.  The parties hereto acknowledge that each has read this
Agreement, understands it, and agrees to be bound by its terms.  The parties
further agree that this Agreement, the Employment Agreement and any
modifications made pursuant hereto and thereto constitute the complete and
exclusive written expression of the terms of the agreement between the parties,
and supercede all prior or contemporaneous proposals, oral or written,
understandings, representations, conditions, warranties, covenants, and all
other communications between the parties relating to the subject matter of this
Agreement.  This Agreement may not be amended, changed or modified absent a
writing signed by both parties.  In the event of any conflict between the terms
of this Agreement and the terms of the Employment Agreement, the terms of the
Employment Agreement will prevail.
 
18. Counterparts.  This Agreement may be executed in one or more counterparts,
which, together, will constitute one and the same agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
19. Compliance With Laws.  Notwithstanding anything else contained herein to the
contrary, this Agreement, the granting and vesting of the Option and the offer,
issuance and delivery of Shares under this Agreement are subject to compliance
with all applicable federal and state laws, rules and regulations (including but
not limited to state and federal securities laws and federal margin
requirements) and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. Any securities delivered in respect of this
Agreement will be subject to such restrictions, and to any restrictions the
Company may require to preserve a pooling of interests under generally accepted
accounting principles, and the person acquiring such securities will, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 

 
FALCONSTOR SOFTWARE, INC.
     
By:
/s/ Eli Oxenhorn
   
Eli Oxenhorn
   
Chairman of the Board of Directors




         
/s/ James P. McNiel
 
James P. McNiel


 